Title: To Benjamin Franklin from Dumas, 24 August 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 24e. Août 1781.
Honoré des 3 vôtres du 6 au 16 court. [courant], je ne veux pas différer de vous en accuser la réception, en attendant que je puisse vous expédier une pour le Congrès, que je prépare, & dont le contenu vous plaira.— Ce que vous m’aviez marqué de la Boutique, n’a été dit qu’à des Patriotes assez honnêtes, pour convenir ingénument que vous aviez raison. Je leur ai communiqué aussi le correctif qui a suivi l’ordinaire d’après; & ils m’ont récompensé en m’apprenant, que l’emprunt qui a été proposé ici, de 5. mns., en faveur des E—— U——, est en Committé secret, & sera agrée. On sauvera seulement les apparences. Le proposant ignore que je sais tout cela; & je n’ai garde de m’en vanter. Voilà donc la Boutique qui va nous être utile, en dépit de ceux qui seuls sont cause de la triste figure qu’elle a faite jusqu’ici. L’Action du 5 de ce mois est effectivement très glorieuse pour les Acteurs, & un coup de partie, pour cette pauvre rep. [république] Elle fait lever la tête aux bons, & confond les méchants, en montrant que la Nations peut être encore tout ce qu’elle fut jadis, si on la laisse faire. Mr. De Linden a enfin présenté tout de bon sa fameuse Lettre à L. H. P. ses Co-Régents. Je l’ai vue en grande confidence il y a 15 jours; & ne suis nullement surpris de l’embarras qu’elle cause aux intéressés.
J’ai écrit, pour tâcher de soulager l’infortuné que vous me recommandez, avec les précautions nécessaires pour que ni vous, Monsieur, ni moi, ne soyions pas compromis. Un ami a écrit à Hanovre pour savoir le cas qui lui a fait quitter tout ce qu’il dit. Mais j’ai supprimé dans ma note tout ce qui pouvoit servir là à le découvrir & poursuivre.
Je joins ici une piece fort curieuse, qui m’a été communiquée. Vous aurez la bonté, Monsieur, de la mettre à part, pour la mettre dans la premiere Lettre que je vous ferai parvenir pour le Congrès.
On vient de me faire lire en confidence la Minute d’une très-belle Résolution unanime de l’une des premieres Cités d’Hollde. Comme on n’en a pas encore fait l’usage qu’on en fera, voilà tout ce que je puis en dire pour aujourd’hui.
Une Requête extrêmement bien conçue des Marchds. de Rotterdam, & diverses autres circonstances, concourent à faire espérer qu’il va paroître incessamment une nouvelle Escadre holl. dans la mer du Nord.
Je suis toujours avec le plus sincere respect & attachement, Monsieur, Votre très-humble & très-obéissant serviteur
D

P.S. J’ai bien déchiffré certain passage, qui m’a fait grand plaisir. La mesure est très-bonne, & peut venir à propos dans le temps qu’on y pense le moins.
  Passy à Son Excellence Mr. B. Franklin

  
Addressed: à Son Excellence / Monsieur B. Franklin / Min: Plenipo: des Etats unis / &c. / Passy./.
